DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The Office Action is in response to the Remarks filed on 12/14/2020.  Currently amended Claim(s) 28-39 is/are presently pending and are presented for examination.  Claim(s) 40-47 have been cancelled by the instant amendment.  Previously, Claim(s) 1-27 were cancelled. 

Claim Objections
Claim(s) 28 is/are objected to because of the following informalities:  Claim 28 states, “the first conformal region” should be --the first shaped conformal region--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 28-29, 31-33 & 37-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koop et al. (U.S. Patent 6,413,253 B1).
Claim 28:  Koop teaches:
A method for treating a surface of skin with an ultrasound system (Abstract)
the method comprising:
a)    directing, using the ultrasound system 
[system] (Figure 1A, Element 100’ and Col. 3, Line 47) 
coupled to the surface of skin 
[heat sink 114 is provided directly on the surface 116 of material 118] (Col. 4, Line 52-53 wherein the heat sink is disclosed as part of the overall system) [tip probe to the surface of the tissue being treated] (Col. 5, Line 1-5 and as shown in Figure 1A), 
a first ultrasound energy into the surface of skin 
(Figure 1A, Element 130; Col. 3, Line 47 and Col. 6, Line 31-32 & 39-45) 
thereby creating a first shaped conformal region of elevated temperature in the surface of skin 
[AltContent: textbox (Drawing 1)]
    PNG
    media_image1.png
    200
    425
    media_image1.png
    Greyscale
[temperature increase in surrounding non-target or other portions of the epidermis] (Col. 7, Line 63 – Col. 8, Line 4 and Claim 1); and

Examiner’s Note:
		Koop teaches pre-warming both the surface and subsurface of the tissue (Claim 1).  The subsurface is the targeted portions for the treatment and the surface is the non-targeted area.  Drawing 1 demonstrates an example of the first shaped conformal region (as indicated by the dot/dashed line pattern) that is effected by the pre-warming as disclosed by Koop.

Koop teaches:
b) directing, using the ultrasound system 
[system] (Figure 1A, Element 100’ and Col 6, Line 28) 
coupled to the surface of skin 
[heat sink 114 is provided directly on the surface 116 of material 118] (Col. 4, Line 52-53 wherein the heat sink is disclosed as part of the overall system) [tip probe to the surface of the tissue being treated] (Col. 5, Line 1-5 and as shown in Figure 1A), 
a second ultrasound energy into the subsurface surface of skin 
(Figure 1A, Element 102’ and Col. 6, Line 31-32 & 39-45)
thereby creating a second shaped conformal region of elevated temperature in the subsurface of skin 
[AltContent: textbox (Drawing 2)]
    PNG
    media_image2.png
    182
    469
    media_image2.png
    Greyscale
[delivery of pulsed energy causes the subsurface target portion of tissue to be raised to a target treatment temperature] (Claim 1) 
Examiner’s Note:
	Koop teaches treating the subsurface of the tissue in a second shaped conformal region after the pre-warming steps.  Drawing 2 demonstrates the second conformal region (as indicated by the black box) does not include the surface.

Koop teaches:
[AltContent: textbox (Drawing 3)]
    PNG
    media_image3.png
    200
    425
    media_image3.png
    Greyscale
wherein the first shaped conformal region of elevated temperature and the second shaped conformal region of elevated temperature have different shapes, sizes, or orientations, or a combination thereof (See Drawing 3)

Examiner’s Note:
	The two shaped conformal regions as taught by Koop are disclosed as including different regions, wherein the first region includes the surface and subsurface and the second region includes just the subsurface.  The drawing above demonstrates how the second shaped conformal region and the first shaped conformal region have at least different shapes and sizes due to the disclosure of the regions being different.  

Koop teaches:
wherein at least a portion of the second shaped conformal region of elevated temperature is below at least a portion of the first conformal region of elevated temperature (See Drawing 4)

[AltContent: textbox (Drawing 4)]
    PNG
    media_image4.png
    200
    424
    media_image4.png
    Greyscale

Examiner’s Note:
Drawing 4 demonstrates a portion (as indicated by the oval within the dot/dashed line pattern region) of the first shaped conformal region and a portion (as indicated by the rectangle within the black box region) of the second conformal region)

Koop teaches:
wherein the first ultrasound energy creates a transitional biological effect on the surface of skin without causing cell death, without causing a scar, and without causing permanent damage to the surface of the skin
[temperature increase in surrounding non-target or other portions of the epidermis] (Col. 7, Line 63 – Col. 8, Line 4 and Claim 1);
wherein the second ultrasound energy creates a thermal effect to the subsurface of the skin, and
[delivery of pulsed energy causes the subsurface target portion of tissue to be raised to a target treatment temperature] (Claim 1) and [to effect the desired treatment or other physiological change to the target portions 120 of material 118] (Col. 6, Line 56-57)
wherein step a), step b), or step a) and b) initiate a permanent biological effect to the subsurface of the skin
[with an appropriate heat sink produce an optimum thermal profile in skin tissue for collagen shrinkage and hair removal](Col 4. Line 55-57) [selectively heats a subsurface portion in tissue to cause collagen shrinkage or collagen regeneration in skin](Col 3. Line 20-22)
Koop teaches, “Material preheating may be accompanied by, at the time either prior to, concurrently with or subsequent to surface cooling” (Col. 3, Line 56-58).  Further Koop teaches, “It will be understood that cooling may be initiated before, concurrently with or after initiating delivery of energy to the material” (Col. 9, Line 3-5).    
Based on the teachings of Koop above, Koop teaches the simultaneously directing a first ultrasound energy and second ultrasound energy simultaneously based on the disclosure of Koop in relation to when the preheating and treatment to the cooling step.  Koop discloses the preheating concurrently with the cooling and the delivery of energy concurrently with the cooling.  Accordingly, Koop teaches preheating and treatment simultaneously during the cooling.  The Koop reference inherently possesses the properties of simultaneously directing first and second ultrasound energy.  Koop is thus anticipatory.
Claim 29:  Koop teaches wherein step a), step b), or step a) and b) create an optically visible effect on the surface of the skin.
[with an appropriate heat sink produce an optimum thermal profile in skin tissue for collagen shrinkage and hair removal](Col 4. Line 55-57) [selectively heats a subsurface portion in tissue to cause collagen shrinkage or collagen regeneration in skin](Col 3. Line 20-22)
Claim 31:  Koop teaches wherein the optically visible effect on the surface of the skin can be smoothing skin texture 
[an optimum thermal profile in skin tissue for…hair removal] (Col 4. Line 55-57)
Examiner’s Note:  Removing hair is understood to make skin smoother.
Claim 32:  Koop teaches wherein the permanent biological effect is partially shrinking collagen
[selectively heats a subsurface portion in tissue to cause collagen shrinkage…in skin](Col 3. Line 20-22 and Col 4. Line 55-57)
Claim 33:  Koop teaches wherein the permanent biological effect is collagen remodeling
[selectively heats a subsurface portion in tissue to cause …collagen regeneration in skin](Col 3. Line 20-22 and Col 4. Line 55-57)
Claim 37:  Koop teaches wherein the secondary energy is a photon-based energy
[photonic](Col. 6, Line 53-57) [The secondary energy source 130 may consist of a similar energy source 102'] (Col. 6, Line 32-35)
Claim 38:  Koop teaches wherein the optically visible effect to the surface of the skin is a cosmetic effect
[an optimum thermal profile in skin tissue for…hair removal] (Col 4. Line 55-57)
Claim 39:  Koop teaches wherein the first or second conformal region of elevated temperature is created through an adjustment of spatial parameters of the first and/or second ultrasound energy, temporal parameters of the first and/or second ultrasound energy, or a combination of spatial and temporal parameters of the first and/or second ultrasound energy (See Figure 3)

Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koop et al. (U.S. Patent 6,413,253 B1) as evidenced by Riahi et al. (Riahi, Ryan R, and Philip R Cohen. “Laptop-induced erythema ab igne: Report and review of literature.” Dermatology online journal vol. 18,6 5. 15 Jun. 2012; enclosed herein).
Claim 30:  Koop teaches wherein the transitional biological effect is erythema
[temperature increase in surrounding non-target or other portions of the epidermis] (Col. 7, Line 63 – Col. 8, Line 4 and Claim 1)
Examiner’s Note: Erythema can result from thermal radiation exposure insufficient to cause a burn (See Abstract for the attached article by Riahi et al.).  Koop discloses thermal radiation exposure that is insufficient to case a burn [between about 40°C and about 50 °C] (Col. 7, Line 50-51 of Koop) and Riahi provides the evidence that the temperature range inherently causes the tissue effect of erythema [range of 43-47°C can cause the condition] (Discussion Section of Riahi).

Claim(s) 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koop et al. (U.S. Patent 6,413,253 B1) and further in view of Slayton et al. (U.S. Patent 6,623,430 B1).
Claim 34:  Koop fails to teach administering a medicant.  However, Slayton teaches administering a medicant to the surface and the subsurface of the skin (Abstract and Col. 4, Line 50-54) in order to enhance the therapeutic treatment (Col. 4, Line 51-54)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koop to include the medicant as taught by Slayton in order to enhance the therapeutic treatment (Col. 4, Line 51-54).

Claim(s) 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koop et al. (U.S. Patent 6,413,253 B1) and further in view of Slayton et al. (U.S. Patent 6,623,430 B1) and Anderson et al. (U.S. Patent Application   2002/0161357 A1).

Claim 35:  Koop fails to teach administering a medicant and a third ultrasound energy.  However, Slayton teaches activating the medicant in at least one of the surface and the subsurface of the skin in order to enhance the therapeutic treatment (Col. 4, Line 51-54)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koop to include the medicant as taught by Slayton in order to enhance the therapeutic treatment (Col. 4, Line 51-54).
Koop fails to teach a third energy.  However, Anderson teaches a third energy (Para 0035 and Figure 22A) in order to treat more areas simultaneously (Para 0035) which results in decreasing treatment time. 
[focused one or more beams 222 directed to a selected one or more treatment or target portions 214][system 212 may focus to all or a selected subset of portions 214 simultaneously] where more than two elements of 214 are disclosed in Figure 22A
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koop to include the third energy as taught by Anderson in order to treat more areas simultaneously (Para 0035) which results in decreasing treatment time.

Claim(s) 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koop et al. (U.S. Patent 6,413,253 B1) and further in view of Anderson et al. (U.S. Patent Application   2002/0161357 A1).
Claim 36:  Koop teaches delivering a secondary energy to the subsurface of the skin
[delivery of pulsed energy causes the subsurface target portion of tissue to be raised to a target treatment temperature] (Claim 1) 
Koop fails to teach delivering a secondary energy to the surface and the subsurface of the skin.  However, Anderson teaches delivering a secondary energy to the surface and the subsurface of the skin [selected portion of the volume] (Page 4, Para 0035 & Page 3, Para 0017) [a first depth closer to DE junction 206 to a second deeper depth](Para 0039) in order to obtain the preferred target shape for applications where this is desirable (Para 0039)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Koop to include the secondary energy to the surface and subsurface as taught by Anderson in order to obtain the preferred target shape for applications where this is desirable (Para 0039).

Response to Arguments 
Applicant’s arguments, see Page 5, filed 12/14/2020, with respect to the Claim Objection have been fully considered and are persuasive.  The Objection of the Claim has been withdrawn.  However, a new Claim Objection is pending above.
Applicant’s arguments, see Page 5, filed 12/14/2020, with respect to the rejections under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph of the claims has been withdrawn.
Applicant’s arguments, see Page 5, filed 12/14/2020, with respect to the rejections under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph of the claims has been withdrawn.
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
The Applicant submitted arguments on Page 6, second paragraph that the Office is not applying the broadest reasonable interpretation standard to the claimed first and second conformal regions of elevated temperature.  The Applicant contends that the Examiner is ignoring the word “conformal” in the claims and the Examiner is arguing that any region of elevated temperature can be arbitrarily divided into any number of different allegedly conformal regions of elevated temperature.  The Applicant argues that the interpretation of the Examiner appears to cover literally every individual region of elevated temperature imaginable.
The Examiner respectfully disagrees.  Regarding the argument that the Examiner is ignoring the word “conformal”, the Examiner contends that the Applicant merely alleges that the interpretation of the Examiner is inconsistent with the Specification of the Applicant and the broadest reasonable interpretation standard.  However, no further explanation is provided as to where within the Specification the inconsistencies are.  Regardless the Examiner will review the Specification as originally filed to support the current prior art rejection.  First reviewing Para 0081-0082 of the Specification, it states:
…ultrasound probe 105 is configured with the ability to controllably produce conformal distribution of elevated temperature in soft tissue within ROI 115 through precise spatial and temporal control of acoustic energy deposition, i.e., control of ultrasound probe 105 is confined within selected time and space parameters…
…spatial control can include but are not limited to geometry configuration of ultrasound probe 105 or transducer assembly…

The Specification of the Applicant is clear that spatial control in the formation of shaped conformal regions is due to the geometry of the ultrasound probe.  The Examiner contends that Koop has a geometry to its probe face as shown above in Drawing 1, Element 114.  Koop further teaches temporal control in Col. 5, Line 59-62 and Figure 3 by teaching predetermined timing sequences and timer circuits.  The Examiner contends that based on the broadest most reasonable interpretations in view of the Specification of the Applicant, the prior art teachings of Koop read on the shaped conformal regions as claimed.
Regarding the argument that the Examiner is arguing that any region of elevated temperature can be arbitrarily divided into any number of different allegedly conformal regions of elevated temperature, the Examiner contends such is not accurate.  Koop is specific in what regions are being acted upon and the Examiner for clarification provides annotated drawings to assist in the understanding of the teachings of Koop
The Applicant submitted arguments of Page 6, third paragraph that the Applicant has submitted arguments that none of the description of Koop teaches a shaped conformal region of elevated temperature.  The rejection above has been changed and a new drawing 4 added to demonstrate how Koop teaches the newly amended claims.
The rejection is deemed proper and is hereby maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793